DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-3, 5, 6, 10, and 12-18 are pending.  Claims 1-3, 5, 6, 10, and 12-18 are rejected.  Claim 4 is withdrawn due to a previous restriction requirement.  This a Final Rejection after the amendment and arguments (hereinafter “the Response”) dated 10/22/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 6, 10, and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over PAHL et al. (US Pub. 2016/0345106).
Regarding claim 1:  PAHL discloses:  A device for determining a characteristic of a fluid (FIG. 7), the device comprising: a sensor (left side of FIG. 7, inside RV1 which is not named in FIG. 7, but is named MC1 in FIG. 4) being arranged on a substrate (TS); a device configured to determine a hydrodynamic pressure of the fluid (PAHL shows multiple sensors adjacent to one another in FIG. 7.  Since the only difference between a hydrostatic pressure sensor and a hydrodynamic pressure sensor is whether or not the fluid is moving, then either of the sensors of FIG. 7 of PAHL can be used in this way, and therefore meet the limitations of “configured to determine a hydrodynamic pressure”.) and a first ASIC (ASIC) being electrically coupled with the sensor (Wire from MC1 to ASIC is shown, but does not have a reference character.  It is called SL in FIG. 4.) and being at least partially embedded in the substrate (FIG. 7 shows that the ASIC is fully embedded in the substrate), wherein the sensor is configured to determine a hydrostatic pressure of the fluid or at least one component of the fluid (Para. 2 states that these MEMS modules can be used as pressure sensors.  PAHL states in para. 66 that one particular embodiment is an acoustic sensor, which is a type of pressure sensor and it can be used to determine a hydrostatic pressure since acoustic detection is just the detection of pressure waves in the air.).
PAHL discloses that it is known in the art to have a dedicated ASIC for each MEMS sensor (para. 15).  However PAHL discloses a different solution which is have an ASIC shared between multiple MEMS sensors as shown in FIG. 7.
It would be obvious to one skilled in the art at the time the application was effectively filed to use either of these known solutions (a dedicated ASIC for each sensor or a shared ASIC) because they each have their advantages.  Para. 15 states 
Regarding claim 3:  PAHL discloses:  the sensor is a pressure sensor (para. 2, 66).
Regarding claim 5:  PAHL discloses:  a cover (not named in FIG. 7, but called K in FIG. 4) that is mechanically coupled with the substrate and which surrounds the sensor (FIG. 7), wherein the cover is mechanically bonded with the substrate by a bonding means that comprises at least one of solder, a conductive adhesive or a non-conductive adhesive (The bond is not named in FIG. 7, but is called KL in FIG. 5 and para. 71 states that it can be an adhesive or solder.).
Regarding claim 6:  PAHL discloses:  a fluid port (not named in FIG. 7, but shown as O1 in FIG. 1) that is provided in at least one of the cover or the substrate (FIG. 7 shows that it is through the substrate TS), wherein the fluid port provides a fluidic connection between an inside and outside of the device for determining the characteristic of the fluid (FIG. 7).
Regarding claim 10:  PAHL discloses:  A communication device (FIG. 7) comprising a microphone (sensor in RV1); a sensor (in RV2) to determine a hydrostatic pressure of a fluid (This is a statement of intended use.  Para. 2 states that these MEMS devices can be used as microphones or pressure sensors.) or at least one component of the fluid; a common substrate (TS) on which the microphone and the 
PAHL discloses that it is known in the art to have a dedicated ASIC for each MEMS sensor (para. 15).  However PAHL discloses a different solution which is have an ASIC shared between multiple MEMS sensors as shown in FIG. 7.
It would be obvious to one skilled in the art at the time the application was effectively filed to use either of these known solutions (a dedicated ASIC for each sensor or a shared ASIC) because they each have their advantages.  Para. 15 states that it saves space on the device to use only one ASIC for multiple sensors.  However having a dedicated ASIC for each sensor has the advantage of more computational resources for each sensor while also having the redundancy that if one ASIC fails it only disables one sensor connected to it, not multiple sensors connected to it.  Such design tradeoffs are obvious to the skilled artisan.
Regarding claim 12:
Regarding claim 13:  PAHL discloses:  the fluid port is provided in at least one of the cover or the common substrate (FIG. 7 shows the opening in the substrate TS.  It is not named in FIG. 7, but is called O1 in FIG. 4).
Regarding claim 14:  PAHL discloses:  A method of making a device (shown in FIG. 7) for determining a characteristic of a fluid, the method comprising: arranging a sensor (inside RV1, called MC1 in FIG. 4) on a substrate (TS), wherein the sensor is configured to determine a hydrostatic pressure (para. 2) of the fluid or at least one component of the fluid; arranging a device configured to determine a hydrodynamic pressure of the fluid on the substrate (Para. 2 states that these MEMS modules can be used as pressure sensors.  PAHL states in para. 66 that one particular embodiment is an acoustic sensor, which is a type of pressure sensor and it can be used to determine a hydrostatic pressure since acoustic detection is just the detection of pressure waves in the air.); electrically coupling a first ASIC (ASIC) with the sensor (FIG. 7 shows a wire from the ASIC to the sensor, called SL in FIG. 4.); and at least partially embedding the first ASIC in the substrate (FIG. 7 shows ASIC fully embedded in TS).
PAHL discloses that it is known in the art to have a dedicated ASIC for each MEMS sensor (para. 15).  However PAHL discloses a different solution which is have an ASIC shared between multiple MEMS sensors as shown in FIG. 7.
It would be obvious to one skilled in the art at the time the application was effectively filed to use either of these known solutions (a dedicated ASIC for each sensor or a shared ASIC) because they each have their advantages.  Para. 15 states that it saves space on the device to use only one ASIC for multiple sensors.  However having a dedicated ASIC for each sensor has the advantage of more computational 
Regarding claim 15:  PAHL discloses: at least partially embedding the first ASIC in the substrate comprises entirely embedding the first ASIC in the substrate (FIG. 7 shows the ASIC fully embedded in substrate TS.).
Regarding claim 16:  PAHL discloses:  mechanically coupling a cover with the substrate, wherein the cover and the substrate surrounds the sensor (FIG. 7 shows the mechanical coupling between the cover and the substrate TS.).
Regarding claim 17:  PAHL discloses:  mechanically coupling the cover comprises mechanically bonding the cover to the substrate using at least one of solder, a conductive adhesive or a non-conductive adhesive (para. 27).
Regarding claim 18:  PAHL discloses:  providing fluid port (shown in FIG. 7, but not named.  It is named O1 in FIG. 4.) in at least one of the cover or the substrate (FIG. 7 shows it is in the substrate TS.), wherein the fluid port provides a fluidic connection between an inside and outside of the device for determining the characteristic of the fluid (FIG. 7).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over PAHL in view of WIESBAUR et al. (US Pub. 2015/0276529) and FEIERTAG (US Pub. 2011/0233690).
Regarding claim 2:
PAHL does not disclose that the device further comprises a low-pass filter or a bandpass-filter being configured to attenuate electrical signals which are generated in response to pressure variations with a frequency of more than 20 Hz or a frequency of more than 10 Hz.
WIESBAUER however does disclose a bandpass filter (para. 26) that cuts of frequencies above 10 Hz (para. 26).  He also teaches that any band can be chosen (para. 38) based on the application.  The device of WEISBAUR is a pressure sensor with an ASIC (FIG. 9) as is the device of claim 2.
One skilled in the art at the time the application was effectively filed would be motivated to use the bandpass filter of WIESBAUER on the device of PAHL so that a particular range of pressures can be sensed with high sensitivity (para. 38 of WIESBAUER).  Conversely, one skilled in the art would be motivated to embed the ASIC of WIESBAUER into its substrate as taught by PAHL because it provides an insulating protective layer for the ASIC (para. 19 of FEIERTAG).  Please note that FEIERTAG also teaches a pressure sensor with an embedded ASIC.
Response to Amendment/Argument
The amendment to claim 18 to overcome the previous objection is acknowledged and said objection is accordingly withdrawn.
The amendment to claim 2 to overcome the previous rejection under 35 U.S.C. 112 is acknowledged and said rejection is accordingly withdrawn.
The Applicant has argued (pages 7-8 of the Response) that PAHL “would lead away” from the solution of having a dedicated ASIC for each sensor because PAHL teaches sharing an ASIC among at least two sensors in order to save space and have a .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856